Citation Nr: 0005055	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  91-50 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for a lumbar spine 
disorder.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a seizure disorder based 
on VA hospitalization during January 1989.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to May 1981. 
This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Baltimore, Maryland, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 
Service connection is in effect for a disability classified 
as compression fracture of the thoracic spine with deformity 
at T-11.  A June 1989 rating decision denied service 
connection for a lumbar spine disorder; in addition, the RO 
denied compensation benefits under the provisions of 38 
U.S.C.A. § 1151 (formerly § 351) for a seizure disorder based 
on treatment rendered by VA. The veteran perfected a timely 
appeal to these adverse determinations.

This case was before the Board in March 1992, at which time 
it was remanded by letter to the RO to be held in abeyance 
pending resolution of litigation, the outcome of which 
ultimately affected the legal basis for adjudication of 
claims arising under the provisions of 38 U.S.C.A. § 1151.  
After the completion of litigation and subsequent amendment 
of pertinent regulations in March 1995, the Board's stay on 
adjudication of section 1151 claims was lifted.  After the 
stay was lifted, the RO processed the section 1151 claim 
under the amended regulation.  Thereafter, the issues of 
service connection for a lumbar spine disorder and section 
1151 benefits for a seizure disorder based on VA treatment 
were recertified for appeal in April 1995.

The Board remanded the case in February 1996 for further 
development.  The development requested on remand was 
completed, and the case was returned to the Board for 
continuation of appellate review.

In response to an inquiry from the Board, the veteran stated 
that the wished to appear at hearing before a member of the 
Board in Washington, D.C.  A hearing was scheduled for 
February 2, 2000.  The veteran did not appear for the 
scheduled hearing. 

In a February 3, 2000 informal hearing presentation, the 
veteran's representative called the Board's attention to a 
June 1989 statement in which the veteran had requested 
service connection for a chronic anxiety state as secondary 
to inservice injuries.  Further, the veteran's representative 
again claimed entitlement to direct service connection for a 
seizure disorder, based on an alleged inservice head injury.  
In addition, the veteran's representative requested an 
increased rating for service-connected residuals of a 
compression fracture of T11.  None of these issues has been 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for any action deemed 
appropriate.  

Additionally, the veteran's representative claimed 
entitlement to compensation under the provisions of 38 C.F.R. 
§§ 4.29 and 4.30 for a period of VA treatment, the time frame 
of which was not specified.  The only service-connected 
disability is the residuals of a compression fracture of T11, 
and it appears that the claim seeks a temporary total rating 
based on treatment or convalescence involving the thoracic 
spine disorder.  It is maintained that entitlement to 
Paragraph 29 and/or Paragraph 30 benefits is an issue which 
is inextricably intertwined with the issue of service 
connection for a lumbar spine disorder.  The Board does not 
concur with the assertion that this issue is inextricably 
intertwined with the issue of service connection for a lumbar 
spine disorder.  The issue of entitlement to compensation 
under the provisions of 38 C.F.R. §§ 4.29 and 4.30 is 
referred to the RO for clarification and any action deemed 
appropriate.


FINDINGS OF FACT

1.  A lumbar spine disorder consisting of a lumbar strain 
with traumatic arthritis and postoperative residuals of a 
diskectomy at L4-L5 is due to injury sustained in service.

2.  The veteran had a chronic seizure disorder which 
preexisted VA hospitalization from January 9, 1989 to January 
10, 1989.

3.  He underwent lumbar myelography during the January 1989 
VA hospitalization to evaluate low back pain. 

4.  A single episode of seizure activity during the January 
1989 VA hospitalization was a complication of lumbar 
myelography.

5.  The single episode of seizure activity did not constitute 
an increase in severity of a preexisting chronic seizure 
disorder.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303(d) 
(1999).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a seizure disorder 
based on VA hospitalization during January 1989 have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A report of a service department medical board, which 
convened in April 1980, refers to a motor vehicle accident in 
which the veteran was involved on March 3, 1980.  It was 
noted that he was initially treated at the emergency room of 
an outlying hospital.  After his transfer to a service 
department hospital, physical examination disclosed moderate 
tenderness over the mid-thoracolumbar spine region.  There 
was no significant separation of the spinous processes.  The 
neurological examination was entirely within normal limits 
for motor and sensory status.  X-ray examination of the 
lumbar spine revealed multiple levels of anterior vertebral 
body defects consistent with Schmorl's nodes and 
Scheuermann's disease.  There was a moderate compression 
fracture of T12 with no displacement.  A CT scan of the 
thoracolumbar spine, performed on March 31, 1980, showed no 
significant impingement of the cord elements secondary to the 
12th thoracic vertebra fracture.  The vertebral body fracture 
was stable with no disruption of the posterior elements.  The 
final diagnosis was compression fracture, body of T11, 
stable. 

A report of a service department medical board, which 
convened in October 1980, indicates that the veteran had 
continued to have pain at the thoracolumbar junction since 
his release from the hospital.  He also complained of 
decreased sensation on the plantar and dorsal surfaces of 
both feet, with sensation in the right foot being more 
decreased than sensation in the left foot; also, sensation in 
the great toe was more decreased than in other parts of the 
foot.  Physical examination revealed some tenderness at the 
thoracolumbar junction.  The patellar reflex and ankle reflex 
were 2+ and normal.  Strength of the extensor hallucis 
longus, peroneals and posterior tibial muscles was normal.  
There was some central low back pain on straight leg raising.  
X-rays disclosed extensive Scheuermann's disease with wedging 
of the thoracic vertebrae from T7 to T12.  There were many 
Schmorl's nodes present.  There was reported to be no 
evidence of fracture on the current films or on films taken 
at the time of the injury.  The final diagnosis was 
Scheuermann's disease, thoracic spine, T7 to T12, 
symptomatic, existed prior to enlistment, service aggravated. 

Subsequent service department treatment records reflect 
recurrent complaints of low back pain.  In March 1981, the 
veteran reported low back pain after falling down steps.  
Inservice complaints of low back pain were regarded by 
examiners as symptomatic of Scheuermann's disease.  

John J. Fahey, M.D., in a report dated in August 1981, 
remarked that he was the physician who had examined the 
appellant at a private hospital, on March 3, 1980, where the 
appellant had been brought following a motor vehicle 
accident.  It was ascertained at the time of the injury that 
the veteran had sustained a compression fracture of the body 
of T11.  It was stated that the veteran was later transferred 
to a service department hospital on March 7, 1980.  

According to Dr. Fahey, the veteran, currently, continued to 
complain about pain localized in the thoracolumbar junction.  
He denied specific radiation of pain into the lower 
extremities, but noted that, at times, he felt a shooting 
pain down into the right leg.  Upon physical examination of 
the back, with the veteran standing, there was a definite 
increase in the thoracic kyphosis, starting at the mid-
thoracic region and continuing down over the upper lumbar 
region, then a compensatory increase in the lower lumbar 
curve.  Rather marked tenderness about the areas of T11 and 
T12 was detected.  There was a definite tightness of the 
paraspinal muscle mass; however, no specific spasm was 
identified.  Motion of the back was rather markedly limited 
in forward flexion, right and left lateral tilting, as well 
as in extension.  The veteran had no real point tenderness in 
the lower lumbar region, nor was there any evidence of any 
spasm in this area or tenderness in the sciatic notch.  Knee 
and ankle jerk reflexes were present and equal bilaterally.  
The straight leg raising test on the right reproduced pain in 
the right buttock and posterior thigh.  Motor power and 
sensation in the lower extremities were fairly well within 
normal limits.  Current x-ray examination of the lumbar spine 
revealed an increase in the lumbosacral angle, possibly some 
mild early narrowing of the L5-S1 disc space.

Dr. Fahey stated that he had received complete photostatic 
copies of the veteran's medical records while in the Navy.  
He referred to a March 20, 1980 CT scan, from T9 to L1, 
performed by the service department.  According to the 
physician, the CT scan revealed evidence of a preexisting 
Scheuermann's disease at multiple levels and bulging of the 
disc anteriorly and osteophytic formation, as well as 
Schmorl's nodes.  It was stated that there was a vacuum 
phenomenon at T11 and 12 discs.  There was also felt to be 
fractures of the T11 and L1 vertebral bodies, and anterior 
wedging of T11 and T12. 

The physician went on to note that the service department 
interpretation of the CT scan at first referred to old 
fractures said to be at T11 and L1, whereas a fracture was 
earlier thought to be mainly at T12.  According to Dr. Fahey, 
the service department also went on to state that there was 
wedging at T11 and T12, a finding compatible with fracture.  
It was his assessment that the veteran had sustained a rather 
severe injury to the thoracolumbar junction; it was difficult 
to state with certainty the number of vertebral bodies that 
were actually compressed and/or fractured.

According to a March 1985 report from Dr. Fahey, the veteran 
denied significant back problems, except some stiffness in 
the thoracolumbar junction after sleeping for too long.  He 
indicated that he could bend and could lift over 150 pounds 
without any real problems.  He stated that he had no leg 
pain, numbness or tingling.  Upon physical examination, there 
was noted to be a definite increase in the thoracic kyphosis, 
somewhat more marked in the lower portion of the thoracic 
area.  There was absolutely no tenderness upon compression of 
the vertebrae.  The neurological examination was well within 
normal limits.

Current x-ray examination of the lumbar spine revealed 
multiple Schmorl's nodes.  There were indications of "burned 
out," probable Scheuermann's disease due to early closure of 
the iliac apophysis-this had resulted in some mild wedging 
of the vertebral bodies, mainly in the lower region.  It was 
Dr. Fahey's continued belief that that the veteran probably 
did have a compression fracture of T11 and possibly T12-the 
fractures had been minimal.  The assessment was Scheuermann's 
disease with associated compression fracture probably of T11 
and T12.  

Subsequent medical records from VA and private medical 
sources through 1989 reflect recurrent complaints of pain 
involving the thoracolumbar junction, with intermittent 
radiation of pain in the lower extremities.  Pain ultimately 
localized in the low back and was accompanied by lower 
extremity numbness and tingling.  

X-ray examination of the lumbar spine in March 1987 showed a 
notch-like indentation of the superior vertebral plate of L1 
near its anterior aspect.  Wedging of the anterior aspect of 
T11 was demonstrated, with indentations of its superior and 
inferior vertebral plates similar to the findings in L1; T10 
also showed a minor degree of notching of its superior 
vertebral plate.  The observed findings were consistent with 
Scheuermann's disease.  It was indicated that the possibility 
of old trauma, with herniations of the nuclei pulposus into 
the end plates had to be considered.  On x-ray examination of 
the thoracolumbar spine in July 1988, Schmorl's nodes were 
identified at the L1, and T9 thorough 12 levels.  There was 
no evidence of acute bony injury.  Electrodiagnostic testing 
in October 1988 confirmed left sciatic neuropathy.  

A hospital summary reflects that the veteran was admitted to 
a VA medical facility on January 9, 1989 for a lumbar 
myelogram with CT scan.  On January 10, 1989, the veteran had 
a seizure, which was reported to be a postoperative 
complication of the procedures he had undergone.  The veteran 
left the hospital against medical advice on January 10, 1989.  
When the veteran was evaluated at a VA orthopedic clinic in 
February 1989, the assessment was that there had been one 
documented seizure, most likely secondary to omnipaque.

The veteran was hospitalized at Harbor Hospital Center from 
late March to early April 1989, where he underwent an L4-5 
diskectomy.  The diagnosis was degenerative disc disease L4- 
5, central and left.

Received in May 1990 was a copy of an excerpt from a medical 
text.  It states that the contrast agents used in myelography 
may cause nonconvulsive status epilepticus, as well as single 
convulsions.

A hearing was held before an RO hearing officer in September 
1990.  In testimony, the veteran contended that his current 
lumbar spine disorder stemmed from injuries to his back in a 
motor vehicle accident during service.  He asserted that he 
sustained injuries in the accident, not only to his mid-back, 
but to his low back as well.  He also contended that he now 
had a chronic seizure disorder as a result of contrast dye 
when VA performed a myelogram of the lumbar spine during 
hospitalization in January 1989.  He asserted that he had 
been forced to undergo a myelographic evaluation, even though 
he had informed a VA physician of a prior seizure which the 
veteran attributed to the administration of contrast dye.  He 
stated that the seizure episode during VA treatment was only 
the second he had experienced in his life, the first having 
occurred on December 15, 1988.  He also attributed his first 
seizure episode to dye administered during myelographic 
evaluation at a university medical center about one week 
before.  In other testimony, the veteran denied postservice 
trauma to the lumbar spine, and noted that there had been no 
postservice incidents of lifting which might have resulted in 
injury to the lumbar spine.  

Several items of evidence were associated with the record at 
the September 1990 hearing.  A report from Union Memorial 
Hospital reflects that the veteran was treated at that 
facility in March 1980 after having been involved in an 
automobile accident.  He sustained a compression fracture of 
T11 and contusion of the cricoid cartilage.  A CT scan and 
discogram of the veteran's lumbar spine were performed at a 
facility of the University of Maryland Medical System on 
December 6, 1988.  The assessment was herniated nucleus 
pulposus at L4-5.  Another report from Union Memorial 
Hospital reflects that the veteran was treated at that 
facility on December 15, 1988, after he had a seizure 
episode.

Also received at the hearing was a report of a medical 
incident, dated in February 1990, from Catonsville Community 
College indicating that the veteran fell over from a chair 
and began to go into a seizure.  A September 1990 statement 
from the veteran's spouse relates that the veteran had 
approximately 3 seizures during 1989; on July 4, 1990, he had 
2 grand mal seizures within three hours.  Records from 
private physicians, dated from June 1990 to December 1990, 
reflect that the veteran continued to have pain in the lumbar 
spine and left lower extremity following the March 1989 
lumbar laminectomy and diskectomy.  The assessment was that 
he had experienced some instability from disc disease and 
subsequent excision, most likely occurring at the L4-5 
interspace.  

Additional items of evidence were associated with the claims 
folder pursuant to the Board's February 1996 remand order.  
They are referenced below.

X-ray examination of the veteran's lumbar spine was performed 
on March 3, 1980 at Union Memorial Hospital, where he had 
been admitted after an automobile accident.  The impression 
was possible fracture of the T11 vertebral body, especially 
in the anterior half, with some loss of height.  Scattered 
Schmorl's nodes observed were considered a normal variant.  A 
CT scan of the lumbar spine, from L3 through S1, was 
performed at Union Memorial Hospital in March 1986, following 
a history of low back pain of two months duration.  The 
impression was slight L4-5 disc protrusion, probably not 
clinically significant.

Associated with the claims folder is a VA form entitled 
"Request for Administration of Anesthesia and for 
Performance of Operations and other Procedures."  The 
document, dated January 1, 1989, requested the veteran's 
permission to perform a myelogram.  It was signed by the 
veteran and by the counseling physician, as well as signed by 
a witness, not a member of the operating team. 

A VA orthopedic examination was performed in July 1996.  The 
impression was low back pain with degenerative disc disease.

A VA neurological examination was performed in January 1998.  
The examiner stated that the claims folder had been reviewed.  
The veteran's history of a seizure in 1989 following 
injection of dye was noted; clinical findings were recorded.  
The diagnosis was generalized seizures.  In an August 1998 
addendum, the examiner expressed the opinion that it was not 
likely that the myelography, performed in January 1989, 
resulted in a chronic seizure disorder.  The examiner went on 
to note that the seizure disorder was increased in severity, 
but not by the myelogram.  The assessment was that the 
increase in severity was due to the natural progress of the 
seizure disorder and not due to a treatment, that is, the 
myelogram.

The record reflects that the RO determined that the report of 
the July 1996 VA orthopedic examination was inadequate for 
adjudication purposes.  That determination was made shortly 
after the examination was performed.  The RO then spent the 
next two years communicating with the VA medical facility so 
that corrective action could be taken.  Ultimately, in 
November 1998, the veteran was reexamined by the same VA 
physician who performed the July 1996 examination.  It was 
noted that the claims folder had been reviewed.  The 
physician referred to the inservice automobile accident in 
1980 which resulted in collapse of a vertebra at T11.  It was 
the physician's opinion that the veteran sustained a crushed 
vertebra in an automobile accident while he was in military 
service.  Further, it was his opinion that lumbar disease was 
not related to the automobile accident.  In this regard, the 
examiner pointed out that a myelogram, performed about a year 
after the accident , had shown nothing significant.  

Clinical records, dated from 1988 to 1995, reflect the 
veteran's treatment at VA medical facilities.  They show that 
he received treatment for chronic back pain and polysubstance 
abuse.  Other conditions noted, included lumbosacral 
degenerative joint disease, status post diskectomy, 
hepatitis, seizure disorder, episodic dyscontrol and 
personality disorder.  

II.  Legal Analysis

The Board notes that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

A.  Service Connection for a Lumbar Spine Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The appellant asserts that he developed a chronic low back 
disability as a result of trauma to the lumbar spine 
sustained in an automobile accident in service in March 1980.  
He maintains that he injured not only his mid-back in the 
automobile accident, but his lower back as well.  Here, the 
evidence establishes that he sustained a fracture of T11, a 
segment of the thoracic spine, and service connection has 
been granted for that disability.  A report of the x-ray 
examination of the spine, performed at the private medical 
facility where the veteran was initially treated after the 
accident, shows that the compression fracture was confined to 
the T11 segment of the thoracic spine.  There was no 
indication from the report of the spinal x-ray examination, 
performed on the day of the accident, that the veteran had 
suffered any damage to the lumbar spine. 

The Board has taken careful note of statements made by Dr. 
Fahey, the physician who treated the veteran on the day of 
the automobile accident.  Of particular interest is Dr. 
Fahey's reference to a service department record, said to 
have been prepared on March 20, 1980, and reportedly showing 
x-ray changes indicative of possible fracture to L1, the 
first segment of the lumbar spine.  However, the Board's 
review of service medical records does not reveal the 
document to which Dr. Fahey refers.  Rather, service medical 
records refer only to fracture of the eleventh and/or twelfth 
vertebra of the thoracic spine.  

The Board has also considered a March 1987 report of x-ray 
examination of the lumbar spine performed by VA.  A finding 
of an irregularity in the contour of the L1 was variously 
attributed to Scheuermann's disease or to old trauma of that 
vertebral body.  

In view of the medical evidence potentially suggesting 
inservice trauma to the lumbar spine, the Board obtained 
further medical opinion as to the etiology of the veteran's 
current low back disorder.  The examiner's opinion was 
reportedly based on a review of the entire claims folder, 
including the service medical records.  It was the 
physician's opinion that currently demonstrated degenerative 
changes of the lumbar spine are not attributable to trauma 
the veteran sustained in the automobile accident in service.  

The Board finds that the November 1998 VA medical opinion to 
be contrary to the preponderance of the totality of the 
medical evidence now available, to be erroneous in 
referencing a myelogram having been performed about a year 
after the inservice accident, and to be entitled to very 
little probative value.  At the same time, the evidence now 
of record with regard to the issue of service connection for 
a lumbar spine disorder is favorable to the veteran.  As 
such, the Board will act on that evidence rather than 
remanding this issue another time.

The essential question here is not solely whether the 
inservice injury which fractured the 11th thoracic vertebra 
also produced a fracture of a lumbar vertebral body or other 
residuals of injury which would appear on an x-ray 
examination or a CAT scan.  Rather, there is also a question 
of other injury to the lumbar spine, such as a lumbosacral 
strain, which as explained below, continued to exist in 
chronic form following the injury.

In this case, medical records prepared during 1980 repeatedly 
describe the inservice injury as involving the thoracolumbar 
spine; injury residuals were also associated with findings of 
tenderness and pain in the area of thoracolumbar spine.  In 
March 1981, it appears that the low back was again injured 
when the veteran fell down some stairs.  In his August 1981 
report, Dr. Fahey, among other things, described a 
compensatory increase in the lower lumbar curve, limitation 
of back motion which was obviously a limitation of low back 
motion, and possibly some early narrowing the L5-S1 disc 
space.  The Board attributes this to the low back injuries 
the veteran sustained in service.

Complaints of pain in the thoracolumbar region continue 
throughout the 1980's up to the time a diskectomy is 
performed at L4-L5 in early 1989.  The Board is of the 
opinion that there was substantial low back injury in 
service, residuals of which consisted of a lumbosacral strain 
with traumatic arthritis and L4-L5 disc injury, ultimately 
resulting in the 1989 surgery.  Accordingly, a proper basis 
is provided for granting service connection for a lumbar 
spine disorder.  


B.  Compensation Benefits Pursuant to the Provisions of 38 
U.S.C.A. §1151 for a Seizure Disorder Based on VA 
Hospitalization during January 1989

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1) (1999).  

38 C.F.R. § 3.358 (c)(3) (1999) now provides that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

At the outset, the Board notes that the amended regulation, 
which is based on the above-cited judicial decisions, does 
not require negligence, fault or accident as a prerequisite 
to the grant of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria which remain applicable to the disposition of this 
appeal still require an evidentiary showing that the veteran 
has additional disability resulting from VA treatment.

It is asserted that the veteran has a seizure disorder which 
resulted from VA's administration of contrast dye when it 
performed a lumbar myelogram in January 1989.  Here, the 
medical evidence documents that the veteran experienced a 
seizure about three weeks before he was hospitalized by VA in 
January 1989.  A VA neurologist, who reviewed the veteran's 
medical history, indicated that a seizure disorder had 
preexisted the veteran's admission to the January 1989 VA 
hospitalization for lumbar myelography.  The question, then, 
is whether the preexisting seizure disorder was aggravated, 
i.e., whether it underwent an increase in severity because of 
VA treatment.  

The Board notes that there is no dispute that the specific 
seizure episode, which took place during the January 1989 VA 
hospitalization, was the result of the administration of 
contrast dye.  Indeed, the report of the January 1989 VA 
hospitalization explicitly states that a seizure was a 
complication of myelography.  However, in order for the 
veteran to be entitled to a grant of section 1151 benefits, 
the evidence must demonstrate that he has additional 
disability, in this case, a chronic seizure disorder (in 
contrast to a single episode of seizure activity), which was 
aggravated by VA treatment.  

The Board sought medical opinion from a VA neurologist as to 
the etiology and course of the veteran's chronic seizure 
disorder.  The specialist's opinion, informed by a review of 
the claims folder, is that the veteran's seizure disorder 
did, in fact, increase in severity during VA hospitalization 
in January 1989; however, the specialist further determined 
that the increase in severity was not due to the myelogram, 
but was due to the natural progress of the preexisting 
seizure disorder.  There is no medical evidence of record 
which contradicts the specialist's opinion.  In this regard, 
the Board has taken note of the passage from a medical text 
which indicates that the dye used in myelography can produce 
single convulsions.  In fact, the medical evidence 
demonstrates that the single episode of seizure activity 
during the January 1989 VA hospitalization was the result of 
lumbar myelography.  However, that treatise evidence does not 
serve to establish that, in the veteran's case, VA treatment 
in January 1989 caused an increase in severity of the 
preexisting chronic seizure disorder.  In reaching that 
determination, the Board has been mindful of the doctrine of 
the benefit of the doubt.  38 U.S.CA. § 5107(b) (West 1991).  

The veteran has alleged that he was forced to undergo lumbar 
myelography at the VA medical facility in January 1989.  
However, that allegation finds no support in the record which 
shows that the veteran signed a consent form to lumbar 
myelography, after having been advised about the procedure.


ORDER

Service connection for a lumbar spine disorder is granted.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a seizure disorder based on VA 
hospitalization during January 1989 is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

